*574ON MOTION ROE REHEARING.
The motion for rehearing contends that the conrt did not rule on all of the issues raised. It is true that the court did not in detail mention other issues, but concluded that the rulings made controlled all of the issues. See third paragraph, supra. All relief sought by the petitioner depended primarily upon the right in equity to set aside the tax sale at which petitioner became the purchaser of the property mentioned. Without that, none of the other relief sought against either of the parties to this bill of exceptions could be had. Only Standard Oil Company and the City of Marietta are parties defendant in this court.
Movant also argues that where a sale is fraudulent the doctrine of caveat emptor does not apply. In the present case the petition uses this language: “ Said execution was irregularly, illegally and fraudulently issued, in that,” etc. The facts are then stated. Construing the allegation as to fraud, together with the facts stated, it does not appear that the question of fraud is involved. In view of the motion, the opinion has been amended and additional authorities cited.